DETAILED ACTION
Claims 1-6, 8 and 10-12 were rejected in Office Action mailed on 02/15/2022.
Applicant filed a response, amended claims 1, 11, and 14, and cancelled claim 8 on 05/16/2022.
Claims 1-7 and 10-22 are pending, and claims 7 and 13-22 are withdrawn.
Claims 1-6 and 10-12 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted that there is a typo in the Office Action mailed 02/15/2022: as correctly stated in Detailed Action of the Office Action, claim 7 is withdrawn and claims 1-6, 8 and 10-12 are rejection, item 12 of the Office Action should be corrected to “Claims 1-6, 8 and 10-12…”, instead of “Claims 1-8 and 10-12…”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hayden et al., US 2008/0199762 1 (Hayden) (provided in IDS received on 09/11/2020), in view of Chen et al., Tip-directed synthesis of multimetallic nanoparticles, J. Am. Chem. Soc., 2015, 137, 9767-9173 (Chen) (provided in IDS received on 09/11/2020).
Regarding claims 1, 4-5 and 11-12, Hayden discloses a platinum alloy catalyst, wherein the platinum alloy is a PtAuX alloy, wherein X is one or more metals chosen from the group consisting of transition metals (Hayden, Abstract), wherein X is preferably, eg. Cu (Hayden, [0007]). 
Hayden further discloses Fig. 2, a ternary diagram showing the activity of the different catalysts comparing to the amounts of Pt, Au and Ti (i.e., Ti is another example of X besides Cu) in the catalyst (Hayden, Fig. 2 and [0018]). Fig. 2 shows varying molar percentages of Pt, Au, and Ti, including the presently claims of a 1:1:1 molar ratio (as below shown in annotated Fig. 2 of Hayden). It therefore would be obvious to a person of ordinary skill in the art to prepare the platinum alloy, when X is Cu instead of Ti, using varying molar ratios, including the presently claimed molar ratio of 1:1:1, in order to establish a similar ternary diagram and optimize the molar ratio in the platinum alloy.

    PNG
    media_image1.png
    588
    720
    media_image1.png
    Greyscale

Hayden, Fig. 2, with annotation
Hayden further discloses that the catalyst can be used in a fuel cell as a supported catalyst (i.e. dispersed on a support material). In a supported catalyst, the PtAuX alloy is suitably dispersed on a conductive carbon material. Suitably, carbon support materials include furnace carbon blacks or acetylene blacks (Hayden, [0009]).

Further regarding claim 1-3, 6 and 10, Hayden does not disclose (a) the PtAuX is a nanoparticle; (b) the PtAuX nanoparticle is effective for catalyzing a hydrogen evolution reaction; (c) the PtAuX catalyst having a hydrogen binding energy lower than 0.0 eV, and the hydrogen binding energy is determined in acidic conditions using density functional theory (DFT) as implemented in a Vienna ab initial simulation using a projector-augmented wave method; (d) wherein the alloy is homogeneous, or (e) wherein the nanoparticle has a diameter of 10 to 20 nm.

With respect to the differences, Chen teaches scanning probe block copolymer lithograph (SPBCL) and it is possible to use this approach (i.e., SPBCL) to synthesize alloy nanoparticles comprised of combinations of Au, Ag, Pd, Ni, Co and Pt (Chen, Abstract). Chen specifically teaches structures have been made with diameters deliberately tailored in the 10 – 20 nm range (Chen, Abstract).
As Chen expressly teaches, SPBCL can be utilized to synthesize a diverse class of alloy nanoparticles in a site-specific manner. Beside the generality of this technique, there are two important advances: (1) that the composition of patterned alloy nanoparticles can be precisely controlled by controlling the ink composition and (2) that the synthesized particles are catalytically active and form high enough quality alloy nanoparticles to display an enhanced catalytic activity (Chen, page 9169, Conclusion).
Chen is analogous art as Chen is drawn to alloy nanoparticles (Chen, Abstract). 
In light of the motivation of utilizing SPBCL to synthesize alloy nanoparticles as taught by Chen, it therefore would be obvious to a person of ordinary skill in the art to utilize SPBCL to synthesize the platinum alloy catalyst of Hayden, with diameters deliberately tailored in the 10 – 20 nm range, in order to precisely control the composition of alloy nanoparticles and achieve synthesized particles that are high quality to display an enhanced catalytic activity, and therefore arrive at a synthesis method that is identical or substantially identical to that disclosed in the Applicants’ specification (Specification, [0032]-[0033]). It therefore would be obvious to a person of ordinary skill in the art that the platinum alloy catalyst of Hayden in view of Chen would inherently be effective for catalyzing a hydrogen evolution reaction; have a hydrogen binding energy lower than 0.0 eV, and the hydrogen binding energy is determined in acidic conditions using density functional theory (DFT) as implemented in a Vienna ab initial simulation using a projector-augmented wave method, as required in Applicants’ claim 1, and have a hydrogen energy from 0.1 to -0.6 eV as required in Applicants’ claim 2, and have a hydrogen energy from -0.2 to -0.4 eV as required in Applicants’ claim 3, and herein the alloy is homogenous as required in Applicant’s claim 6. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Further regarding claims 11-12, alternatively, the recitation in the claims that the catalyst of claim 1 loaded onto a support is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Hayden in view of Chen discloses the platinum alloy catalyst as presently claimed, it is clear that the platinum alloy catalyst of Hayden in view of Chen would be capable of performing the intended use, i.e. loaded onto a support, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.


Response to Arguments
In response to the amended claims 1, 11, and 14, the previous claim objections and 35 U.S.C. 112(b) rejections are withdrawn. 

Applicant primarily argues:
“As amended, independent claim 1 clarifies that the catalyst is a hydrogen evolution reaction catalyst. In designing such a catalyst, the skilled person would not look to the teachings of Hayden, which is directed to an oxygen reduction catalyst for use in a fuel cell. Selection of catalyst composition and features are well known to be distinct for the reaction to be catalyzed. That is, the skilled person in looking at the teaching of Hayden would not select a catalyst composition such that the catalyst has a hydrogen binding energy lower than 0.0 eV, as Hayden is not directed to a hydrogen evolution reaction. Instead, in looking to modify the catalyst of Hayden, the skilled person would select a composition that is best suited for oxygen reduction.”

Remarks, p. 6

The Examiner respectfully traverses as follows:
Firstly, the rejection is made over Hayden in view of Chen, not over only Hayden. 
Secondly, while it is agreed upon that Hayden is drawn to electrochemical reduction of oxygen, Hayden in view of Chen still meets the claimed limitations of catalyst composition and hydrogen binding energy. 
Specifically, Hayden further discloses Fig. 2, a ternary diagram showing the activity of the different catalysts comparing to the amounts of Pt, Au and Ti (i.e., Ti is another example of X besides Cu) in the catalyst (Hayden, Fig. 2 and [0018]). Fig. 2 shows varying molar percentages of Pt, Au, and Ti, including the presently claims of a 1:1:1 molar ratio (as below shown in annotated Fig. 2 of Hayden). It therefore would be obvious to a person of ordinary skill in the art to prepare the platinum alloy, when X is Cu instead of Ti, using varying molar ratios, including the presently claimed molar ratio of 1:1:1, in order to establish a similar ternary diagram and optimize the molar ratio in the platinum alloy, as set forth above in page 4.

    PNG
    media_image1.png
    588
    720
    media_image1.png
    Greyscale

Hayden, Fig. 2, with annotation

With respect to the PtAuX catalyst having a hydrogen binding energy lower than 0.0 eV and effective for catalyzing a hydrogen evolution reaction, Hayden in view of Chen teaches a synthesis method that is identical or substantially identical to that disclosed in the Applicants’ specification (Specification, [0032]-[0033]). It therefore would be obvious to a person of ordinary skill in the art that the platinum alloy catalyst of Hayden in view of Chen would inherently have a hydrogen binding energy lower than 0.0 eV, and effective for catalyzing a hydrogen evolution reaction, as set forth above in pages 5-6, absent evidence to the contrary.
Chen provides proper motivation to combine, namely, SPBCL can be utilized to synthesize a diverse class of alloy nanoparticles in a site-specific manner. Beside the generality of this technique, there are two important advances: (1) that the composition of patterned alloy nanoparticles can be precisely controlled by controlling the ink composition and (2) that the synthesized particles are catalytically active and form high enough quality alloy nanoparticles to display an enhanced catalytic activity (Chen, page 9169, Conclusion).
Therefore, it is the examiner' s position that it would be obvious to one of ordinary skill in the art to combine Hayden with Chen, in order to in order to precisely control the composition of alloy nanoparticles and achieve synthesized particles that are high quality to display an enhanced catalytic activity, absent evidence to contrary.


Applicant further argues:
“Even if it could be argued that Hayden is relevant to the present claims, the skilled person would not be motivated to modify Hayden to provide a catalyst having a composition in which Pt, Au, and X are present in an about 1:1:1 molar ratio. Hayden explicitly teaches that the X component should not present in an amount greater than 20%, and specifically teaches a range of 2-20%. In all embodiments taught in Hayden, the amount of Pt is always at least twice that of X. See Hayden at [0005] (teaching a lower limit for the amount of Pt being 40%, while the upper limit for the amount of X being 20%). Further, it cannot be properly argued that modification outside these ranges to a ratio of 1:1:1 as claimed would be considered routine optimization, as the skilled person would not be motivated to modify Hayden to optimize for hydrogen evolution reaction, but rather for an oxygen reduction reaction. Nothing in Hayden or the secondary reference suggests increasing the amount of X would be beneficial for optimizing the composition for oxygen reduction reaction. As such, the skilled person would not modify contrary to the explicit teachings of Hayden to provide a composition having a molar ratio of about 1:1:1, as claimed.”

Remarks, p. 6

The Examiner respectfully traverses as follows:
It is agreed upon that Pt, Au, and X present in an about 1:1:1 molar ratio is not the preferred range of Hayden. However, Hayden still shows varying molar percentages of Pt, Au, and Ti, including the presently claims of a 1:1:1 molar ratio (as below shown in annotated Fig. 2 of Hayden). It therefore would be obvious to a person of ordinary skill in the art to prepare the platinum alloy, when X is Cu instead of Ti, using varying molar ratios, including the presently claimed molar ratio of 1:1:1, in order to establish a similar ternary diagram and optimize the molar ratio in the platinum alloy, as set forth above in page 4.

    PNG
    media_image1.png
    588
    720
    media_image1.png
    Greyscale

Hayden, Fig. 2, with annotation
 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP 2123 I.



Applicant further argues:
“Chen adds nothing of relevance to the foregoing and merely teaches a method for forming particles, which could be catalysts.”

Remarks, p. 6

The Examiner respectfully traverses as follows:
Chen is used as a teaching reference for a synthesis method that is identical or substantially identical to that disclosed in the Applicants’ specification (Specification, [0032]-[0033]). Given that Hayden disclose the catalyst composition of the present invention, it therefore would be obvious to a person of ordinary skill in the art that the platinum alloy catalyst of Hayden in view of Chen would inherently be effective for catalyzing a hydrogen evolution reaction; have a hydrogen binding energy lower than 0.0 eV, and the hydrogen binding energy is determined in acidic conditions using density functional theory (DFT) as implemented in a Vienna ab initial simulation using a projector-augmented wave method, as required in Applicants’ claim 1, and have a hydrogen energy from 0.1 to -0.6 eV as required in Applicants’ claim 2, and have a hydrogen energy from -0.2 to -0.4 eV as required in Applicants’ claim 3, and herein the alloy is homogenous as required in Applicant’s claim 6, as set forth above in page 6, absent evidence to the contrary. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).


Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732